DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 02 November 2021 in response to the Office Action of 2 August 2021 are acknowledged and have been entered. Claims 1-7 and 16-17 are under examination on the merits.
Any rejection or objection not reiterated herein has been overcome by Applicants’ arguments and/or amendments.

	
Sequence Compliance
MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications. 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence 
In the instant case, sequence listing incorporation by reference paragraph in the specification lists that the ASCII text file is 6.19 KB; however the sequence listing has the size of the file as 6,373 bytes.  Correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by applicants’ amendments.
Claims 16 and 17 recite “a targeting polynucleotide”, “expressible polynucleotide sequences”, “a gRNA”, “a first targeting sequence”, and “a first target sequence of interest”, “a CRISPR-associated endonuclease”, “a CRISPR-associated endonuclease activity” and “at least 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 1-3, 5-7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Moore et al. 2014 Nucleic Acids Research, vol. 43, doi: 10.1093/nar/gku1326, pgs. 1-7) in view of van Gaal (van Gaal et al. 2006. Pharmaceutical Research, Vol. 23, No. 6).  This rejection is maintained.
Regarding claim 1, 2, 5, and 16 Moore teaches a method of inactivating a polynucleotide (which includes a target gene and all components of the delivery vehicle) in order to control gene delivery via vector based systems [abstract].  Moore teaches a method to control the copies of a gene product delivered (non-naturally occurring polypeptide) in host human cells by delivering (contacting said host cell) Cas9 guided by a custom RNA sequence (gRNA) [abstract and pg. 1, para 1]. Moore teaches that the gRNA directs binding of Cas9 to the target, i.e., polynucleotide [pg. 1, para 1]. Moore teaches that Cas9 cleaves the delivery vector at strategically placed targets thereby inactivating a co-expressed gene of interest [abstract].  Moore teaches the degradation of mKate2 using a Cas9–gRNA complex that recognizes a specific sequence in the open reading frame (ORF) of mKate2 [pg. 1, col. 2, para. 1; Fig. 1].  Moore teaches that CRISPR Cas9 systems have the potential to build complex gene regulatory modules where the delivery vehicle is used in synthetic architectures and for controlled therapeutic gene delivery [see ‘Discussion’, last sentence]. Moore teaches a CRISPR-based self-cleaving delivery mechanism (targeting polynucleotide) that comprises Cas9 and a gRNA that comprises a sequence that hybridizes to a target sequence of interest in mKate2 [Fig. 1, pg. 6, i.e., inactivated) [Fig. 1, pg. 6, col. 1, para 2].  
Although Moore teaches that the method has the potential to be used to control therapeutic gene delivery, the target polynucleotide of Moore is not a therapeutic gene.  Therefore Moore does not teach inactivation of a therapeutic polynucleotide.
van Gaal teaches strategies that have been explored to improve the level and duration of transgene expression, to increase control over expression, or to restrict transgene expression to specific cell types or tissues for the improvement of nonviral gene therapy [abstract]. van Gaal teaches the use of the Cre/loxP system to delete DNA sequences within plasmid vectors on command when only temporary protein production from a therapeutic gene (i.e., therapeutic polynucleotide) is required [pg. 1069, col. 1, para 2-3].  van Gaal teaches that this system requires that the therapeutic gene is expressed from a plasmid in which it is flanked by loxP sites so that its expression could be terminated by administration of a plasmid encoding Cre [pg. 1069, col. 1, para 2-3]. van Gaal teaches that Cre is a recombinase derived from E. coli phage P1 that excises DNA fragments flanked by loxP sites [pg. 1069, col. 1, para 2-3]. van Gaal teaches that, as it is rather difficult to deliver plasmid encoding Cre recombinase to all cells expressing the therapeutic gene, it is very likely that this system will generate only partial shutdown of therapeutic gene expression [pg. 1069, col. 1, para 2-3].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Moore by substituting the target i.e., controlling the expression of the therapeutic gene, when only temporary protein production is required.
Regarding claim 3, Moore teaches the use of two gRNAs (T1 gRNA and T2 gRNA) which hybridized to two regions of the polynucleotide [pg. 2, col. 2, last paragraph; Supplementary Tables S3 and S4].
Regarding claim 6, Moore teaches the Cas9–gRNA complex recognizes a specific sequence in the open reading frame (ORF) of mKate2, it will cleave the vector and thus inhibit the protein production, triggering the vector degradation (i.e., removal of the vector/polynucleotide) [pg. 1, col. 2, para 1]. Moore teaches that, in this case, the outcome in a single-cell will be the disruption of the delivery vehicle and the gradual degradation of the products [pg. 1, col. 2, para 1].
Regarding claim 7, Moore teaches that the combined therapeutic polynucleotide contains a Cas9 sequence, a Thosea asigna peptide sequence and a CMV promoter sequence which comprises sequences from bacteria and viruses which are at least two species different from the species of the host cell, human [Fig. 2].

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Moore et al. 2014 Nucleic Acids Research, vol. 43, doi: 10.1093/nar/gku1326, pgs. 1-7) and van Gaal (van Gaal et al. 2006. Pharmaceutical Research, Vol. 23, No. 6) as applied to claim 1-3, 5-7, and 16, and further in view of Kabadi (Kabadi et al. Nucleic Acids Research, 2014, Vol. 42, No. 19, pg. 2-11).  This rejection is maintained.
Moore and van Gaal teach and suggest inactivation of a therapeutic polypeptide as applied to claim 1-3, 5-7, and 16, and similarly apply to claims 4 and 17.
Regarding claim 4, Moore and van Gaal do not teach the inactivation of a multitude of therapeutic polynucleotides.  
Moore teaches that the methodology disclosed complements current tools to produce ‘genetic switches’ in synthetic architectures [see ‘Discussion’, last paragraph].  Moore additionally teaches the construction of multiple gRNAs [pg. 2, col. 2, last paragraph] and the introduction of multiple, strategically located targets in the polynucleotide for inactivation [see ‘Discussion’, first paragraph].  
Kabadi teaches the use of Cas9 and multiple sgRNAs to mediate multiplex genome editing by targeting multiple distinct genes [abstract; Fig. 3].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Moore and van Gaal wherein a multitude of therapeutic polynucleotides are inactivated.  One of ordinary skill would be motivated to make the motivation given the teachings of Moore, van Gaal, and Kabadi where one skilled artisan would construct multiple gRNAs, and/or introduce targets into multiple polynucleotides for the advantage to mediate multiplex genome editing of distinct genes and degradation of multiple polynucleotides.  This modification amounts to a combination of prior art according to known methods to yield predictable results.
Regarding claim 17, Moore and van Gaal does not teach a helper polynucleotide. 
Kabadi teaches that the CRISPR/Cas9 system can facilitate multiplex genome editing by encoding the Cas9 variant and each sgRNA on independent plasmids that are mixed for co-transfection.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Moore and van Gaal with a helper polynucleotide that comprises Cas9 and/or a gRNA for the advantage of facilitating multiplex genome editing. The BRI for the term "kit" is that it requires nothing more than the sum of the contents which has been addressed. Nevertheless Moore, van Gaal, and Kabadi combined composition teaches a kit.

Response to Arguments
Applicants argue that Moore doesn’t teach or suggest every one of the amended features to claim 1.  Applicant’s arguments have been considered and found unpersuasive.  Moore teaches a polynucleotide that is a ‘self-destructing message’, in the form of plasmid DNA wherein the protein Cas9 in complex with the gRNA from the polynucleotide returns to the plasmid and creates DSB effectively disrupting its function and destroying the delivery mechanism, rendering it unrecoverable (i.e., inactivated) [Fig. 1, pg. 6, col. 1, para 2].  Moore also teaches introducing strategically located targets in the delivery vehicle, resulting in short fragments that renders it unrecoverable [pg. 6, col. 1, para 2].  This suggests that gRNA targets can be strategically placed in the delivery vector, i.e., at or around the Cas endonuclease or gRNA encoding sequence, to abolish the expression of the gRNA and Cas endonuclease.  
Applicants argue that none of the cited references disclose the claimed invention as claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, it is the combination 
of all teachings of the references that disclosed the claimed invention.
	
	Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                          


/NANCY J LEITH/Primary Examiner, Art Unit 1636